id office uilc cca_2011022813465936 -------------- number release date from -------------------- sent monday date pm to ----------------- cc ----------------- subject reporting of stock redemptions under sec_6045 this email responds to your request for assistance as to whether ------------------------------ taxpayer is required to report its stock redemptions on forms 1099-b proceeds from broker and barter_exchange transactions according to the information provided in your request in ------- among other transactions taxpayer redeemed its own stock for the first time without assistance from a transfer agent no information was provided as to the dates of the various individual redemption transactions or whether the redemptions occurred in subsequent years among other determinations the revenue_agent determined that taxpayer failed to report the stock redemptions on forms 1099-b and proposed the imposition of intentional disregard failure_to_file and failure to furnish penalties under sec_6721 and sec_6722 respectively taxpayer protested the revenue agent’s findings to the appeals_division alleging that it filed and furnished all of the required information returns producing copies of information returns as well as affidavits from various payees affirming receipt of same or in the alternative that no penalties should be imposed as any failures were attributable to reasonable_cause under sec_6724 although taxpayer produced copies of information returns and affidavits from various payees affirming that forms were furnished it failed to produce a copy of a form_1096 annual summary and transmittal of u s information returns and the internal_revenue_service has no record that these forms were filed for ------- sec_6045 of the internal_revenue_code provides that every person doing business as a broker shall when required by the secretary make a return in accordance with such regulations as the secretary may prescribe showing the name and address of each customer with such details regarding gross_proceeds and such other information as the secretary may by forms or regulations require with respect to such business the required return is the form 1099-b the regulations define broker for purposes of sec_6045 as any person that in the ordinary course of a trade_or_business during the calendar_year stands ready to effect sales to be made by others sec_1_6045-1 a broker includes a corporation that regularly redeems its own stock sec_1_6045-1 examples example vi states that a corporation that issues and retires long-term debt on an irregular basis is not a broker within the meaning of sec_1 a in the absence of additional facts that indicate the corporation is a broker thus taxpayer would be subject_to broker reporting under sec_6045 only if it regularly redeems its own stock the term regularly is not defined in the regulations whether taxpayer is a broker for sec_6045 reporting purposes is a factual determination and further development of the facts is necessary specifically the revenue_agent must determine whether taxpayer regularly redeems its own stock if regularity is established the service may be able to establish that taxpayer was a broker required to report the stock redemptions on forms 1099-b for ------- if there is no reporting requirement under sec_6045 there may be reporting required under sec_6041 on form 1099-misc that section requires reporting of fixed or determinable gains profits and income of dollar_figure or more other than payments to which another reporting section such as sec_6045 applies reporting is not required with respect to payments that do not constitute income to the recipient or for which the payor cannot determine the amount of the income see sec_1_6041-1 a and c the shareholders who redeemed their shares may have gain_or_loss on their shares and taxpayer may or may not know the amount of any gain to the shareholders if taxpayer does not know the shareholder’s basis in the shares it would not be able to determine gain and thus would not have a reporting requirement note that payments to certain recipients are exempt from reporting under both sec_6041 and sec_6045 including payments made to corporations during the year at issue you requested that we comment as to the proposed assertion of penalty with respect to taxpayer’s alleged failure_to_file information returns and furnish payee statements under sec_6721 and sec_6722 since further facts are required to determine whether the taxpayer had a reporting obligation with respect to these redemption transactions any comment with respect to penalty would be premature at this time
